Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 2022/0054867 A1, hereinafter “Adams”).

Regarding claim 1, Adams discloses a facemask with electronic components, comprising: 
a mask body including one or more straps configured to secure the mask body around to the head of a wearer such that the mouth and nose of the wearer are covered by the mask body ([0151] and at least 1A: the attachment member is the one or more straps, which is configured to secure the mask itself to the head around the ears, so that the mouth and nose are covered (face covering)); 
a power supply ([0217]: power source) operably connected to a microphone ([0156]: microphone), a speaker ([0170]), a microprocessor ([0170]), a plurality of LEDs ([0175]) operably connected to an LED controller ([0151]: the controllers 130 may control one or more operations of the smart mask 100 including the LED control), and a wireless transceiver ([0229]: wireless interface for communication’ [0268]: the transmission of the data to the mobile device is performed via a wireless connection, such as (but not limited to) a BLE interface, a WiFi interface, and/or an NFC interface, and/or a wired connection, such as (but not limited to) a USB connection); 
the microprocessor operably connected to the LED controller and a non-transitory computer readable medium ([0322]-[0325], [0327]: the structure of the executable component exists on a computer-readable medium, the processing unit 3102 include a general-purpose process which may include FPGA and ASIC for processing the memory for storing data related to various operations); 
a logic ([0253]) stored in the non-transitory computer readable medium that, when executed by the microprocessor ([0322]), causes the facemask to perform a method, the method comprising:
receiving, from a remote device ([0337]: remote computing system) and via the wireless transceiver ([0151]: the smart mask 100 configured to be controlled by voice commands and/or by the physical controllers 130 disposed on the face covering 140, controllers 130 may control one or more operations of the smart mask 100.), a command instruction ([0324]: “computing system” is defined broadly as including any device or system (or a combination thereof) that includes at least one physical and tangible processor, and a physical and tangible memory capable of having thereon computer-executable instructions) comprising one or more LED patterns ([0016]: smart mask further includes an LED indicator disposed on a front side of the face covering and configured to generate different light patterns, indicating different statuses of the smart mask); and 
activating the LED controller to cause the plurality of LEDs to illuminate in the one or more LED patterns ([0016]: the smart mask further includes an LED indicator disposed on a front side of the face covering and configured to generate different light patterns, indicating different statuses of the smart mask. In some embodiments, the LED indicator includes a plurality of different colored LEDs configured to generate different colored light patterns. In some embodiments, the plurality of LEDs include a red LED, a green LED, a blue LED, and a white LED).  

Regarding claim 2, Adams discloses the facemask with electronic components of claim 1, wherein the facemask comprises a material adapted to maintain an N95 filter rating ([0164]: The filter cartridge may be designed to meet various standard ratings, such as N95, N99, or N100).  

Regarding claim 3, Adams discloses facemask with electronic components of claim 1, wherein the facemask comprises an inner layer of material, an outer layer of material, and a filter layer between the inner layer of material and outer layer of material ([0208]: pucks and/or a particular surface texture of the inner side or outer side of the pucks, having inner and outer layer of material; [0267]: made from a washable fabric, thicker or thinner materials, and/or different colored and/or patterned materials in layers). 

Regarding claim 4, Adams discloses facemask with electronic components of claim 3, wherein the filter layer is removably secured between the inner layer of material and outer layer of material via a pocket ([0181]: the intake filter(s) for the inhale filtration subsystem 310 is a triple-layered antimicrobial antiviral copper-woven DEKA Fab filter configured to kill 99.9% of bacteria; [0184]: FIG. 3C further illustrates an outer frame 210 of the face covering body 200, on which the pucks 316 are removed. When the pucks 316 are removed via a pocket, the filter cartridge(s) 314 (314R or 314L) is exposed to a user, and the user can easily replace the filter cartridge(s) 314 if needed.). 

Regarding claim 5, Adams discloses the facemask with electronic components of claim 3, wherein the filter layer ([0017]: face mask having a receptacle for receiving the filter for filtering inhale air) is adapted to act as a pop filter for the microphone ([0182], [0204]: the face covering body 200 also includes an ANC subsystem configured to automatically cancel certain noise (e.g., the noise generated by the fan). The ANC subsystem includes an ANC microphone 249 and the front frame 250 is further coupled to one or more magnetic portions 248, and the frame of the filter cartridge 282, 284 (pop filter) includes a metal portion configured to be attracted secured by the magnetic portion(s) 248).  

Regarding claim 6, Adams discloses the facemask with electronic components of claim 1, wherein the microphone is removably secured within an interior portion of the mask body via a fastener ([0223], [0322]: microphone configured to receive information from exterior and is embedded within the interior portion of the mask which is fastened and mounted to the back frame).  

Regarding claim 7, Adams discloses the facemask with electronic components of claim 1, wherein the microphone includes a wired connection ([0268]:  wired connection) to an electronics housing that is disposed on an exterior portion of the mask body ([0322]: FIG. 30 illustrates a back view of an example face covering 3000 having a first microphone 3010 disposed thereon.), 
wherein the power supply ([0217]), 
the microprocessor ([0337]), 
the LED controller (FIG. 28D having various LED ring patterns, and general purpose controller for LED control, [0325]), 
the wireless transceiver ([0268]), and 
the non-transitory computer readable medium are stored within an interior of the electronics housing ([0327], FIG. 2K).  

Regarding claim 8, Adams discloses the facemask with electronic components of claim 7, wherein the electronics housing is removably secured within a pocket on an exterior portion of the mask body (at least [0168]; [0169]; [0170]: see back frame removed).  

Regarding claim 9, Adams discloses the facemask with electronic components of claim 1, wherein the method further comprises: receiving, from a remote device and via the wireless transceiver ([0337], [0211]), 
a command instruction comprising a sensitivity level for the microphone ([0223]: microphone configured to receive voice inputs and/or surrounding noise). 

Regarding claim 10, Adams discloses the facemask with electronic components of claim 1, wherein the method further comprises: 
receiving, from a remote device and via the wireless transceiver ([0337], [0211]), 
a command instruction comprising a remote speaker location ([0248]); and 
wirelessly transmitting audio recorded by the microphone to the remote speaker via the wireless transceiver ([0156]).  

Regarding claim 11, Adams discloses the facemask with electronic components of claim 1, wherein the speaker comprises a pair of speakers, with a first speaker disposed on a first side of the mask body and a second speaker disposed on a second side of the mask body (not shown in FIG. 1K, the earbuds and speakers are both one of each side of the mask body as a pair; [0156]: The one or more speakers or one or more earbuds may be connected to the face covering 140 or the attachment member 150).  

Regarding claim 12, Adams discloses the facemask with electronic components of claim 1, wherein the plurality of LEDs comprise a plurality of LED strands woven into an exterior layer of the mask body ([0206]: FIGS. 5A-5C illustrate example embodiments of the light subsystems. As illustrated, a light source woven under each puck 510 (corresponding to the puck 272, 274 of FIG. 2I, 2J) and configured to shine through the exterior of the mask). 

Regarding claim 13, Adams discloses the facemask with electronic components of claim 12, wherein the plurality of LED strands include multiple different color LEDs or LEDs capable of emitting different colors ([0253]).  

Regarding claim 14, Adams discloses the facemask with electronic components of claim 1, wherein the one or more straps comprises an adjustable head strap and a pair of ear loops ([0151]: the attachment member 150 has an adjustable contour that ergonomically fits any wearer and the attachment member 150 further includes two openings 152 as ear loops to secure the masks over the ears).  

Regarding claim 15, Adams discloses the facemask with electronic components of claim 1, wherein the speaker is configured to emit audio recorded by the microphone ([0151]: the earbuds 122 are speakers as part of an audio subsystem of the smart mask 100 configured to be controlled by voice commands and/or by the physical controllers 130 disposed on the face covering 140. As described herein, the controllers 130 may control one or more operations of the smart mask 100) upon receiving a corresponding command instruction via a wireless transceiver of a remote device ([0222]: the audio subsystem 770 is also powered by at least one of the one or more power source(s) 760 and configured to receive a sound signal wirelessly from a user terminal).  

Regarding claim 16, Adams discloses the facemask with electronic components of claim 1, wherein the power supply comprises a rechargeable battery ([0158]). 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
12/16/2022